Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152848                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152848
                                                                    COA: 329136
                                                                    Jackson CC: 14-003522-FC
  KHALIL DARSHAWN DAVENPORT,
           Defendant-Appellant.

  _________________________________________/

         By order of September 6, 2016, the application for leave to appeal the October 28,
  2015 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453 (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.

        CLEMENT, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2017
           s1120
                                                                               Clerk